MEMORANDUM **
Glenn Bernard Winston appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s order directing Winston’s Chapter 7 bankruptcy trustee to abandon certain settlement proceeds and to issue a check jointly payable to Winston and a lienholder. We have jurisdiction under 28 U.S.C. § 158(d), and we affirm.
*663Because the bankruptcy court made its findings of fact and conclusions of law orally and Winston failed to provide the BAP with the pertinent transcripts or any basis for reviewing the bankruptcy court’s decision, we find no error. See McCarthy v. Prince (In re McCarthy), 230 B.R. 414, 416 (9th Cir.BAP1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.